Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the merchandise consists of finished necessary parts, composed wholly or in chief value of base metal, of electric floor polishers; that said polishers are articles which have as an essential feature an electrical element or device; and that the issues are the same in all material respects as those involved in United States v. J. E. Bernard & Company, Inc. (42 C. C. P. A. 141, C. A. D. 586), except that the merchandise therein consisted of parts of electric ironers, the claim of the plaintiff was sustained.